NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XIOMARA JEANMILLETTE ORTIZ                      No.    19-72918
LANDAVERDE,
                                                Agency No. A215-815-766
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**


Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Xiomara Jeanmillette Ortiz Landaverde, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s decision denying her



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”).

      Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review in part and dismiss it in part.

      Substantial evidence supports the agency’s conclusion that Ortiz Landaverde

failed to establish that she would be persecuted on account of a protected ground.

See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire

to be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground”). Thus, her asylum and

withholding of removal claims fail. Because this aspect of the agency’s

determination is dispositive, we do not reach Ortiz Landaverde’s remaining

contentions concerning those claims.

      We lack jurisdiction to consider the contentions in Ortiz Landaverde’s brief

regarding CAT protection because she did not exhaust them in the agency. Barron

v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   19-72918